947 F.2d 951
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiffs-Appellee,v.Darryl MACKBEE, Defendant-Appellant.
No. 88-5348.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Aug. 12, 1991.Decided Nov. 6, 1991.

1
Before WILLIAM A. NORRIS and DAVID R. THOMPSON, Circuit Judges, and KING, District Judge*


2
MEMORANDUM**


3
We have considered each of appellant Mackbee's several issues on appeal and find that they are without merit.


4
Appellant does not contest the existence of the conspiracy charged, only that he was not a member of the conspiracy.   On appeal after a conviction, the evidence must be viewed in the light most favorable to the prosecution.   A review of the record reveals ample evidence upon which a reasonable jury could find guilt beyond a reasonable doubt.   The trial court did not err in ruling that a conversation between two co-conspirators that incriminated appellant was admissible under the co-conspirator exception to the hearsay rule.   Nor did the district court abuse its discretion by limiting appellant's cross-examination of the informant witness as repetitive and only marginally relevant.   The district court properly inquired into the allegations of jury misconduct in connection with the reading of a newspaper article and reached a well reasoned and appropriate decision.


5
The judgment in the case of Darryl Mackbee is AFFIRMED.



*
 Honorable Samuel P. King, Senior United States District Judge for the District of Hawaii, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this Circuit except as provided by the 9th Cir.R. 36-3